Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2020.11.19
                                                                         12:45:16 -06'00'



                  People v. Rogers, 2020 IL App (3d) 180088



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            ROBERT J. ROGERS, Defendant-Appellant.



District & No.     Third District
                   No. 3-18-0088



Filed              May 7, 2020



Decision Under     Appeal from the Circuit Court of Will County, No. 15-DT-1703; the
Review             Hon. Chrystel L. Gavlin, Judge, presiding.



Judgment           Reversed.


Counsel on         James E. Chadd, Peter A. Carusona, and Sean Conley, of State
Appeal             Appellate Defender’s Office, of Ottawa, for appellant.

                   James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino,
                   Thomas D. Arado, and Mark A. Austill, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
                   Presiding Justice Lytton and Justice Holdridge concurred in the
                   judgment and opinion.
                                               OPINION

¶1         Defendant, Robert J. Rogers, appeals from his conviction for driving while under the
       influence (DUI). Defendant argues (1) counsel provided ineffective assistance by failing to
       protect defendant’s right to a speedy trial and (2) section 11-501(a)(6) of the Illinois Vehicle
       Code (hereinafter DUI(a)(6)) (625 ILCS 5/11-501(a)(6) (West 2014)) violated his right to due
       process. We reverse.

¶2                                          I. BACKGROUND
¶3         On November 25, 2015, a Joliet police officer investigated an automobile accident. The
       officer found defendant in physical control of a motor vehicle and suspected that defendant
       was “drunk or drugged.” The officer charged defendant, by citation and complaint, with
       driving under the influence of drugs or combination of drugs under section 11-501(a)(4) of the
       Vehicle Code (hereinafter DUI(a)(4)) (id. § 11-501(a)(4)). Defendant was transported from the
       scene to an area hospital for treatment. During the treatment, defendant received a blood test.
       On December 1, 2015, the officer filed the citation and complaint.
¶4         On December 14, 2015, private counsel filed a demand for a speedy trial on defendant’s
       behalf.
¶5         On April 6, 2016, the State filed a superseding information that charged defendant with
       two counts of DUI under DUI(a)(4) and DUI(a)(6) of the Vehicle Code (id. § 11-501(a)(4),
       (a)(6)). Both offenses were Class A misdemeanors. Id. § 11-501(c)(1). The case was continued,
       by agreement of the parties, to May 20, 2016.
¶6         On May 20, 2016, the State moved to continue the case. Defense counsel objected and
       announced that the defense was ready for trial. After the court granted the continuance, defense
       counsel agreed to toll speedy trial.
¶7         On June 27, 2016, the State filed a second motion to continue the case because a laboratory
       technician was unavailable to testify at trial. Defense counsel objected to the motion. The court
       granted the motion over counsel’s objection. Defense counsel again agreed to toll speedy trial.
¶8         On September 20, 2016, the State requested a third continuance because a change to section
       11-501 of the Vehicle Code required additional testing on defendant’s blood sample. See Pub.
       Act 99-697 (eff. July 29, 2016) (amending 625 ILCS 5/11-501). Defense counsel objected and
       announced that the defense was ready for trial. The court granted the State’s motion over the
       defense objection and set the case for a bench trial on December 5, 2016. The court noted that
       the period counted against the State for purposes of speedy trial.
¶9         On October 28, 2016, the State filed a superseding three-count information. Count I
       charged defendant with DUI(a)(6). Count II charged defendant with DUI(a)(4). Count III
       charged defendant with a third Class A misdemeanor, driving while under the influence of
       cannabis (625 ILCS 5/11-501(a)(7) (West 2016)). The case remained set for a bench trial on
       December 5, 2016.
¶ 10       On December 1, 2016, the parties made an agreed motion to strike the December 5 trial
       date and toll the speedy trial clock until December 20, 2016.
¶ 11       After numerous additional continuances, the case proceeded to a stipulated bench trial on
       January 17, 2018. Before the trial began, the State dismissed counts II and III of the
       superseding information. The parties also stipulated that the arresting officer located defendant

                                                   -2-
       in actual physical control of a motor vehicle. Thereafter, defendant submitted to blood and
       urine testing. The parties stipulated to the introduction of two laboratory testing reports. The
       first report was dated March 3, 2016, and was from the Illinois State Police forensic science
       laboratory. It stated defendant’s urine tested positive for the presence of an unspecified amount
       of tetrahydrocannabinol (THC) metabolite. The second report was dated October 31, 2016, and
       was from a private laboratory. It stated that defendant had 4.2 nanograms of THC per milliliter
       of blood and 17.4 nanograms of THC per milliliter of urine. The court found defendant guilty
       of DUI(a)(6) and sentenced defendant to 12 months’ court supervision. Defendant appeals.

¶ 12                                         II. ANALYSIS
¶ 13                         A. Right to the Effective Assistance of Counsel
¶ 14       Defendant argues trial counsel provided ineffective assistance when counsel failed to
       protect his statutory right to a speedy trial. After reviewing the record, we find that counsel
       erred in not moving to dismiss the case when the compulsory joinder of the new charges on
       April 6, 2016, plus the State’s continuances, exceeded the 160-day speedy trial deadline.

¶ 15                                        1. Right to Counsel
¶ 16        At the outset, we note that defendant did not have a federal constitutional right to the
       effective assistance of counsel because he was not sentenced to a term of imprisonment. Scott
       v. Illinois, 440 U.S. 367, 373-74 (1979). However, subsection 113-3(b) of the Code of Criminal
       Procedure of 1963 (Criminal Procedure Code) provided defendant with the statutory right to
       counsel because the potential penalties were more than a fine only. See 725 ILCS 5/113-3(b)
       (West 2014); see also 625 ILCS 5/11-501(c)(1) (West 2014) (a violation of section 11-501(a)
       of the Vehicle Code is a Class A misdemeanor); 730 ILCS 5/5-4.5-55 (West 2014) (potential
       sentence for a Class A misdemeanor includes a term of imprisonment of less than one year).
       This statutory right necessarily included the right to the “ ‘effective assistance of competent
       counsel.’ ” (Emphasis in original.) People v. Mooney, 2019 IL App (3d) 150607, ¶ 14 (quoting
       McMann v. Richardson, 397 U.S. 759, 771 (1970)).

¶ 17                               2. Ineffective Assistance of Counsel
¶ 18       To prevail on a claim of ineffective assistance of counsel, “[a] defendant must show that
       counsel’s performance fell below an objective standard of reasonableness and that there is a
       reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
       would have been different.” People v. Manning, 241 Ill. 2d 319, 326 (2011). In short, an
       ineffective assistance of counsel claim consists of two factors: (1) deficient performance and
       (2) prejudice.
¶ 19       Defendant argues trial counsel provided ineffective assistance by not asserting a violation
       of his statutory right to a speedy trial. According to defendant, this speedy trial violation
       occurred after the State filed the first superseding information on April 6, 2016, which was
       subject to compulsory joinder, and the State continued the case on September 20 to December
       5, 2016, over defendant’s objection. Defendant’s argument turns on the confluence of his
       statutory right to a speedy trial and the compulsory joinder rule. Therefore, we begin by
       reviewing the applicability of the compulsory joinder rule.



                                                   -3-
¶ 20                                       a. Compulsory Joinder
¶ 21       “The compulsory joinder statute requires the State to prosecute all known offenses within
       the jurisdiction of a single court in a single criminal case ‘if they are based on the same act.’ ”
       People v. Hunter, 2013 IL 114100, ¶ 10 (quoting 720 ILCS 5/3-3(b) (West 2008)). The
       compulsory joinder statute states:
                   “(a) When the same conduct of a defendant may establish the commission of more
               than one offense, the defendant may be prosecuted for each such offense.
                   (b) If the several offenses are known to the proper prosecuting officer at the time
               of commencing the prosecution and are within the jurisdiction of a single court, they
               must be prosecuted in a single prosecution *** if they are based on the same act.” 720
               ILCS 5/3-3 (West 2014).
¶ 22       Presently, there is a split of authority on whether the compulsory joinder statute applies
       when the initial charge is filed by a police officer. See People v. Thomas, 2014 IL App (2d)
       130660; People v. Kazenko, 2012 IL App (3d) 110529. This split derives from our supreme
       court’s decision in People v. Jackson, 118 Ill. 2d 179 (1987), overruled in part on other
       grounds by People v. Stefan, 146 Ill. 2d 324 (1992). While Jackson did not review the
       combination of a compulsory joinder and speedy trial violation, it considered whether
       compulsory joinder barred the prosecution from bringing later charges that derived from the
       conduct that led to defendant’s prior guilty pleas. Id. at 192-94. Therefore, its analysis is
       generally instructive of the application of the compulsory joinder rule.
¶ 23       In Jackson, the State charged defendant, by uniform traffic complaint and citation, with
       DUI and illegal transportation of alcohol. Defendant pled guilty to both charges. The court
       accepted defendant’s pleas and continued the case for sentencing. Before sentencing, the State
       moved to nolle prosequi both charges and indicted defendant on two felony counts of reckless
       homicide. The court granted defendant’s motion to dismiss one count on double jeopardy
       grounds and ruled that the evidence of DUI and illegal transportation of alcohol could not be
       used on the remaining count. Id. at 183. On appeal to the supreme court, defendant argued the
       compulsory joinder statute barred the reckless homicide charges. The supreme court held “the
       compulsory-joinder provisions *** do not apply to offenses that have been charged by the use
       of a uniform citation and complaint form provided for traffic offenses.” Id. at 192. It explained
       that while the uniform citation and complaint forms are intended to be used by a police officer
       “in making a charge for traffic offenses and certain misdemeanors and petty offenses,” these
       citations could not be used to charge a felony. Id. It did “not believe that the legislature intended
       that a driver could plead guilty to a traffic offense on a traffic ticket issued by a police officer
       and thereby avoid prosecution of a serious offense brought by the State’s Attorney, such as
       reckless homicide, through the [compulsory joinder statute].” Id. at 193.
¶ 24       In Kazenko, this court reviewed the Jackson interpretation of the compulsory joinder rule
       and its impact on defendant’s claim of a statutory speedy trial violation. The Kazenko
       defendant was initially charged by traffic citation with misdemeanor DUI (625 ILCS 5/11-
       501(a)(5) (West 2010)). Subsequently, the State filed an information that charged defendant
       with a second misdemeanor DUI charge (id. § 11-501(a)(2)). The majority opinion found that
       the Jackson rule “could not be any more clear,” a DUI charged by uniform traffic citation and
       complaint is not subject to compulsory joinder to a DUI charge that is subsequently filed by
       the state’s attorney. Kazenko, 2012 IL App (3d) 110529, ¶ 16. However, in his special
       concurrence, Presiding Justice Schmidt distinguished Jackson, stating:

                                                     -4-
                “Here, the new charge was not a felony, which could not have been charged along with
                the original charge. The new charge here was another charge of DUI, which the
                charging officer was aware of at the time the original charge was made and able to
                charge. While a felony is not subject to compulsory joinder with a charge made by
                uniform citation, a charge of DUI(a)(2) may well be subject to compulsory joinder with
                a charge of DUI(a)(5), which was charged by uniform citation. It would seem that the
                same logic which supports the supreme court’s decision in Jackson would not apply
                here in the case of two almost identical misdemeanors. Here, we do not have the State
                lying in the bushes with a more serious charge.” Id. ¶ 22 (Schmidt, P.J., specially
                concurring).
¶ 25        In Thomas, the Second District disagreed with the majority opinion in Kazenko. Thomas
       reviewed the application of the compulsory joinder statute to a defendant who was initially
       charged with two traffic offenses and one charge of DUI (625 ILCS 5/11-501(a)(2) (West
       2010)). Thomas, 2014 IL App (2d) 130660, ¶ 3. Thereafter, the State charged defendant, by
       information, with DUI under section 11-501(a)(1) of the Vehicle Code (625 ILCS 5/11-
       501(a)(1) (West 2010)). Thomas, 2014 IL App (2d) 130660, ¶ 6. The circuit court dismissed
       the second DUI charge, finding that it was subject to compulsory joinder and the associated
       delay in bringing the charge violated defendant’s statutory right to a speedy trial. Id. ¶ 7. On
       appeal, the Second District agreed with Presiding Justice Schmidt’s special concurrence
       analysis from Kazenko that Jackson was primarily concerned with the possibility of a
       defendant avoiding prosecution of a later felony charge by pleading guilty to the earlier-filed
       lesser offense. Id. ¶ 21. The Second District then rejected a mechanical application of Jackson,
       noting,
                “The vast majority of traffic and criminal misdemeanor cases are charged by police
                officers, not by assistant State’s Attorneys. Reading Jackson to say that compulsory
                joinder can never apply where the original charge is brought by a police officer would
                mean that compulsory joinder would almost never apply to misdemeanor charges. Such
                an outcome is absurd and ill-advised.” (Emphases in original.) Id. ¶ 22.
       It ultimately concluded that compulsory joinder applied to the second DUI charge because the
       results of the hospital blood draw that led to the second charge were known by the prosecution
       well before the additional charges were filed. Id. ¶¶ 25, 30.
¶ 26        After reviewing the split of authority, we are persuaded by Thomas that compulsory joinder
       can apply to misdemeanor charges that are initially filed by a police officer. First, we find that
       the instant case is distinct from Jackson. The focus of Jackson was to prevent defendants from
       avoiding a greater charge by pleading guilty to an initially charged misdemeanor. Jackson, 118
       Ill. 2d at 193. This situation is not present in the instant case as both DUI charges were Class
       A misdemeanors. See 625 ILCS 5/11-501(c)(1) (West 2014). Second, a strict reading of
       Jackson would mean that the compulsory joinder statute would not apply to the vast majority
       of misdemeanors which are properly filed by police officers. See Thomas, 2014 IL App (2d)
       130660, ¶ 22. Accordingly, we must consider whether the facts satisfy the compulsory joinder
       requirements of section 3-3 of the Criminal Code of 2012 (720 ILCS 5/3-3 (West 2014)).
¶ 27        The instant defendant was initially charged with DUI(a)(4) by a uniform citation and
       complaint filed by a police officer in December 2015. This citation and complaint derived from
       the officer’s investigation and interaction with defendant at the scene of an automobile
       accident. The state’s attorney filed the subsequent DUI(a)(6) charge more than four months

                                                   -5-
       later. However, the record establishes that in December 2015, the police officer could have
       filed both DUI charges. Both offenses required proof of two common elements: (1) defendant
       was in physical control of a vehicle and (2) he had consumed drugs. See 625 ILCS 5/11-
       501(a)(4) (West 2014) (“[a] person shall not drive or be in actual physical control of any
       vehicle within this State while: *** under the influence of any other drug or combination of
       drugs to a degree that renders the person incapable of safely driving” (emphasis added)); id.
       § 11-501(a)(6) (“[a] person shall not drive or be in actual physical control of any vehicle within
       this State while: *** there is any amount of a drug, substance, or compound in the person’s
       breath, blood, or urine resulting from the unlawful use or consumption” of a controlled
       substance (emphasis added)). While the language of the offenses varied in how they measured
       the consumption—impairment (id. § 11-501(a)(4)) versus an “amount” (id. § 11-501(a)(6))—
       both required some showing that defendant had consumed drugs. Due to the similarity of the
       offenses and the facts in record, the officer had sufficient knowledge to charge both offenses
       on December 1, 2015. Therefore, the two charges are subject to compulsory joinder.
¶ 28       Despite these facts, the State argues that compulsory joinder does not apply because the
       police officer was not the proper prosecuting officer, and neither the officer nor the state’s
       attorney could have known at the time of the initial charge that defendant had any amount of
       cannabis in his system. We reject the State’s contentions.
¶ 29       First, the State advocates for a narrow reading of the compulsory joinder statute. The
       State’s argument that only the state’s attorney is considered the proper prosecuting officer
       suffers from the precise defect identified in Thomas—compulsory joinder would almost never
       apply to misdemeanor charges that are predominantly filed by police officers. See Thomas,
       2014 IL App (2d) 130660, ¶ 22. Additionally, the State’s reading deemphasizes the second
       part of the compulsory joinder directive, the “offenses are known to the proper prosecuting
       officer at the time of commencing the prosecution.” (Emphasis added.) 720 ILCS 5/3-3(b)
       (West 2014). At the time of commencing the prosecution in this case, the police officer was
       the only prosecuting officer. See People v. Van Schoyck, 232 Ill. 2d 330, 343 (2009) (Garman,
       J., dissenting, joined by Thomas and Karmeier, JJ.) (“issuance of a citation constitutes the
       charging of a defendant with the commission of an offense without any involvement of the
       State’s Attorney’s office whatsoever”).
¶ 30       Second, the citation and complaint filed in this case establishes that the police officer had
       knowledge to suspect that defendant ingested some amount of drugs, as he charged defendant
       with DUI(a)(4) based on his belief that defendant was “under the influence of any other drug.”
       625 ILCS 5/11-501(a)(4) (West 2014); see also supra ¶ 27. The officer did not need to know,
       at that time, the exact type of drug that defendant had ingested as DUI(a)(6) is worded to
       generally cover “any amount of a drug, substance, or compound *** listed in the Illinois
       Controlled Substances Act *** Use of Intoxicating Compounds Act, or *** Methamphetamine
       Control and Community Protection Act.” (Emphasis added.) 625 ILCS 5/11-501(a)(6) (West
       2014). Moreover, as both DUI charges were misdemeanors, the officer’s suspicion that
       defendant had consumed drugs did not need to rise to the level of probable cause to file the
       charges. See People v. Motzko, 2019 IL App (3d) 180184, ¶¶ 26-27. Therefore, we conclude
       that the compulsory joinder rule applied to the DUI(a)(4) and DUI(a)(6) charges.




                                                   -6-
¶ 31                                            b. Speedy Trial
¶ 32        Having found that the two DUI charges are subject to compulsory joinder, we must next
       determine whether the State violated defendant’s statutory right to a speedy trial. Section 103-
       5 of the Criminal Procedure Code codifies defendant’s right to a speedy trial. 725 ILCS 5/103-
       5 (West 2014). Where, as in this case, a defendant is free on bail, he must be brought to trial
       within 160 days of his speedy trial demand. Id. § 103-5(b). Following a defendant’s speedy
       trial demand, any “[d]elay occasioned by the defendant shall temporarily suspend for the time
       of the delay the period within which a person shall be tried.” Id. § 103-5(f). To show a violation
       of his speedy trial right, a defendant must show that he did not “cause[ ] or contribute[ ] to the
       delays.” People v. Staten, 159 Ill. 2d 419, 426 (1994). Defense counsel’s express agreement to
       a continuance “may be considered an affirmative act contributing to a delay which is
       attributable to the defendant.” People v. Kliner, 185 Ill. 2d 81, 114 (1998). If a defendant is not
       tried within the statutory period, he must be released from his trial obligations and have the
       charges dismissed. 725 ILCS 5/103-5(d) (West 2014); Hunter, 2013 IL 114100, ¶ 10. The
       speedy trial statute must be liberally construed in favor of defendant. Thomas, 2014 IL App
       (2d) 130660, ¶ 14 (citing Van Schoyck, 232 Ill. 2d at 335).
¶ 33        In this case, the speedy trial calculation is made more complex by the interplay of the
       compulsory joinder and speedy trial statutes. See People v. Williams, 204 Ill. 2d 191, 198
       (2003). When the initial and subsequent charges are subject to compulsory joinder, the speedy
       trial term for both begins when defendant is brought into custody on the initial charge. Id. at
       207. Delays that were attributed to defendant prior to the filing of the subsequent charge are
       attributed to the State. Id. Having found that the initial and subsequent DUI charges are subject
       to compulsory joinder, we must determine whether a speedy trial violation occurred after the
       joinder.
¶ 34        Here, the period between defendant’s speedy trial demand and the filing of the first
       superseding information is attributable to the State. This period began on December 14, 2015,
       and ran to April 6, 2016, for a total of 114 days. Following this period, on September 20, 2016,
       the State moved to continue the case over defendant’s objection. Due to defendant’s objection,
       this period is attributable to the State. It ended on December 1, 2016, when the parties agreed
       to strike the preset December 5, 2016, trial date and reset the cause for trial on December 20,
       2016. This period added 72 days to the speedy trial count. The State’s September continuance
       plus the earlier 114-day period exceeded the 160-day speedy trial requirement (the speedy trial
       clock reached 160 days on November 6, 2016).

¶ 35                                     c. Deficient Performance
¶ 36       For the above-described speedy trial violation to constitute ineffective assistance of
       counsel, defendant must first show that counsel’s failure to raise this violation constituted
       deficient performance. That is, “counsel’s performance was so deficient[ ] that counsel was
       not functioning as the ‘counsel’ guaranteed by the sixth amendment” and counsel’s inaction is
       not the product of “sound trial strategy.” People v. Evans, 186 Ill. 2d 83, 93 (1999).
¶ 37       Following the expiration of the 160-day speedy trial period, defense counsel did not file a
       motion asserting this violation of defendant’s statutory right to a speedy trial. We can discern
       no strategic reason to justify counsel’s decision not to move to dismiss the charges because
       counsel previously filed a speedy trial demand and objected to several of the State’s
       continuances, protecting this right. See People v. Dalton, 2017 IL App (3d) 150213, ¶ 28;

                                                    -7-
       People v. Hawkins, 212 Ill. App. 3d 973, 983-84 (1991); People v. Alcazar, 173 Ill. App. 3d
       344, 354-55 (1988). Moreover, defense counsel could not have obtained a greater result for
       defendant by continuing with the proceeding, as the remedy for the speedy trial violation was
       dismissal of the charges. See 725 ILCS 5/103-5(d) (West 2014). Therefore, counsel’s failure
       to raise the speedy trial violation amounted to deficient performance.

¶ 38                                            d. Prejudice
¶ 39       To prevail on his ineffective assistance of counsel claim, defendant must also demonstrate
       that prejudice resulted from counsel’s inaction. To satisfy the prejudice component, a
       defendant “must prove a reasonable probability exists that, but for counsel’s deficient
       performance, the outcome of the trial would have been different.” Mooney, 2019 IL App (3d)
       150607, ¶ 16.
¶ 40       If defense counsel had moved to dismiss the two DUI charges, the court would have been
       required to grant the motion due to the expiration of the speedy trial clock. See 725 ILCS
       5/103-5(d) (West 2014); People v. Woodrum, 223 Ill. 2d 286, 299 (2006). Therefore, counsel’s
       inaction altered the outcome of the case because counsel could have moved to dismiss the one
       charge that defendant now stands convicted of—DUI(a)(6).
¶ 41       Accordingly, we find that defendant has established that he received ineffective assistance
       of counsel resulting from counsel’s failure to assert a violation of his right to a trial within the
       statutorily prescribed 160-day period. We therefore reverse defendant’s DUI(a)(6) conviction
       outright. See Mooney, 2019 IL App (3d) 150607, ¶ 31.

¶ 42                              B. Constitutionality of DUI(a)(6)
¶ 43      Defendant also argues DUI(a)(6) violates his right to due process. 625 ILCS 5/11-501(a)(6)
       (West 2014). Our reversal of his conviction in the first issue has rendered this issue moot.
       Accordingly, we take no position on the constitutionality of DUI(a)(6).

¶ 44                                     III. CONCLUSION
¶ 45      The judgment of the circuit court of Will County is reversed.

¶ 46      Reversed.




                                                    -8-